Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10-17 are Allowable
Claims 4-9   is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claim objections are addressed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moustafa et al US 2022/0126878 A1.



Regarding claim 1, Moustafa et al US 2022/0126878 A1 discloses 1. A first processing apparatus comprising: 										at least one hardware processor (fig. 2 and ([0050] discloses a vehicle 105 may be equipped with one or more processors 202) configured to implement; 				a communication module that receives sensor data collected by multiple sensors disposed to capture sensor data in a specified region to detect obstacles; 					
(abstract: An apparatus comprising at least one interface (i.e. a communication module) to receive sensor data from a plurality of sensors of a vehicle, where [0003] the sensors sense that the vehicle is approaching an obstacle [0043] detect obstacles and hazards (e.g., 120), and road conditions (e.g., traffic, road conditions, weather conditions, etc.)  and [0128] the autonomous vehicle is entered a zone having new features for which the vehicle algorithms are not trained.
a health status detection module that determines a health status of the first processing apparatus and the sensors based on information from the sensors and a communication status between the communication module and the sensors, ([0061] the autonomous driving stack of a vehicle may utilize a variety of sensor data  generated by various sensors to determine various attributes and conditions of the environment in which the vehicle operates such as  weather, obstacles, traffic, road conditions, etc.) ,where [0128] autonomous vehicles is  subject to equipment failure or may experience situations in which the autonomous vehicle is not prepared to operate adequately, and [0186] the comprehensive cognitive supervisory system (C2S2) records the history of the autonomous driving level and the sensors health monitoring.	where the first processing apparatus communicates, to a second processing apparatus, the determined health status and processed sensor data based on the detected health status of the sensors.[0188] If the C2S2 3005 detects any problem with the systems, such the vehicle may have a problem with one of the sensors, [0189]-[0190] when a sensor goes out of order or passenger safety gets jeopardized in scenarios like sensor/component failure, C2S2 3005  informs both the driver and the remote surveillance system (3010).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.						4. Considering objective evidence present in the application indicating obviousness or nonobviousness.										
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Moustafa et al US 2022/0126878 A1in view of LEE et al US 20180249084 A1	

Regarding claim 2, Moustafa et al US 2022/0126878 A1 discloses all the features with respect to claims1
Moustafa does not explicitly discloses wherein health status detection module determines the communication status with each sensor based on a message transmitted from the first processing apparatus to a corresponding sensor and by measuring the latency time between the transmitted message and a return message received from the corresponding sensor.
LEE et al US 20180249084 A1 discloses wherein health status detection module determines the communication status with each sensor based on a message transmitted from the first processing apparatus to a corresponding sensor and by measuring the latency time between the transmitted message and a return message received from the corresponding sensor. [0020] The latency value may be a difference between a time indicated by the time-stamp and a time specified by the sensor measurements (i.e. a time displayed by the reflectors and/or the emitters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moustafa by incorporating wherein health status detection module determines the communication status with each sensor based on a message transmitted from the first processing apparatus to a corresponding sensor and by measuring the latency time between the transmitted message and a return message received from the corresponding sensor ,as taught by LEE ,in order to  determine the latency (see LEE [0020]).	Regarding claim 3, the combination of Moustafa and LEE discloses all the features with respect to claim 2
Moustafa does not explicitly discloses wherein the latency time is measured by including a first timestamp indicating when the message was transmitted to the corresponding sensor, and measuring the difference in time between the first timestamp and a second timestamp indicating when the message was received back from the corresponding sensor.
LEE et al US 20180249084 A1 disclose wherein the latency time is measured by including a first timestamp indicating when the message was transmitted to the corresponding sensor, and measuring the difference in time between the first timestamp and a second timestamp indicating when the message was received back from the corresponding sensor. [0020] The latency value may be a difference between a time indicated by the time-stamp and a time specified by the sensor measurements (i.e. a time displayed by the reflectors and/or the emitters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moustafa by incorporating wherein the latency time is measured by including a first timestamp indicating when the message was transmitted to the corresponding sensor, and measuring the difference in time between the first timestamp and a second timestamp indicating when the message was received back from the corresponding sensor ,as taught by LEE ,in order to determine the latency (see LEE [0020]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/            Examiner, Art Unit 2478